SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Formation of a Special Committee Rio de Janeiro, December 23 rd , 2014 – Petróleo Brasileiro S.A. – Petrobras informs that its Board of Directors has approved today the formation of a Special Committee that will serve as a reporting line for the independent internal investigation firms Trench, Rossi e Watanabe and Gibson, Dunn & Crutcher. This Committee will act independently and will have a direct reporting line with the Board of Directors. Among its responsibilities are: (i) approve the Investigation Plan; (ii) receive and analyze the information addressed by the investigation firms; (iii) assure the investigation independency, assuring that it is not prevented or obstructed; (iv) analyze, approve and enable the implementation of the investigation firms recommendations; (v) communicate and/or authorize the communication between the investigation firms and competent authorities, including regulators, regarding the investigation status, its results, as well as measures taken by the Company; (vi) prepare the final report about the investigation results, as well as about the Committee´s recommendations regarding internal policies and procedures. The Special Committee will be composed by 3 members: two independent individuals from outside the Company, a Brazilian and a foreigner member, with notable technical expertise; and a Chief Compliance, Risk and Governance Officer. The Brazilian member will be Mrs. Ellen Gracie Northfleet, retired Minister of the Brazilian Supreme Court, and the foreign member will be Mr. Andreas Pohlmann, Chief Compliance Officer of Siemens AG from 2007 to 2010. In order to expedite the investigations, the Special Committee shall commence its activities with the two independent members. The Chief Compliance, Risk and Governance Officer shall compose the Special Committee as soon as it is designated. Mrs. Ellen Gracie Northfleet served as Chief Justice of the Brazilian Supreme Court from 2006 to 2008, in connection with the National Council of Justice which, among other duties, is responsible for administrative and financial performance of the Judicial Branch, compliance of judges functional duties, as well as ensure the compliance of the Government Principles and the legality of the administrative acts performed by the members of the Judicial Branch. Mrs. Ellen Gracie has a solid recognition inside and outside Brazil due to its expertise and vast experience with complex legal issues. Mr. Andreas Pohlmann holds a law degree from Goethe University in Frankfurt and a PhD in law from Tuebingen University . From 2007 through 2010 Mr. Andreas Pohlmann was Chief Compliance Officer of Siemens AG and subsequently, until November 2011, Executive Board member of Ferrostaal AG, responsible for Compliance and Administration. In addition to its partnership at Pohlmann & Company, Mr. Andreas Pohlmann was Chief Compliance Officer and member of the Executive Committee of SNC-Lavalin Group Inc. in Montreal, Canada, from 2013 to 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 23, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
